Title: From Thomas Jefferson to William Short, 24 January 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Jan. 24. 1791.

Your several private letters unacknowledged are May 9. June 14. 29. July 7. 11. 16. August 4. 15. 22. Sep. 26. Oct. 3. 27. Nov. 27. Mine to you have been Aug. 9. 12. 25. 31. Sep. 6. 30. of which the two first and two last have not yet been acknowledged. That of Aug. 9. indeed was only a postscript.—To business.
Goldsmith’s Encyclopedie I can meddle no further with. Just before I came away, I applied to Royez, from whom Goldsmith was to have them (Goldsmith being then absent) and desired him to furnish them. He put me off from week to week. I told him I was then packing the residue, and if not furnished in time, they could never again be recieved. He admitted at length he could not furnish them, having mislaid the subscription papers, the package was closed, and it was understood between him and me that there was an end of it. I think Frouillé knows all this. The gentlemen for whom they were, will not take them.
I must pray you to keep in mind and execute the commissions for the clock (which must come entirely by water from Paris to this place) and two epreuves d’etains of P. Jones’s medal. Also the President’s wine. I have not recieved his bill yet. I hope the wine will arrive before the warm weather.
The Dutchess Danville’s commission shall be carefully attended to. But the river being frozen up there will be no chance of getting the seeds to her as early as I could wish. I must await too a vessel going directly to Havre, as I know the incertainty of every other conveyance. My furniture is arrived here and in Virginia. As far as I have proceeded in opening I find not much broke. Not more than half is as yet opened, as I am in a house not yet finished. No news yet of my carriages. I inclose a letter for Petit, which when you shall have perused, be so good as to seal and deliver him. You will see by that how much I still desire him. I hope he will come, and without exacting such wages as to make him a burthen  to me when here. He had 36. Louis at Paris and fed himself. I should think myself well off to get him for that and feed him. I should think him high at 4. Louis a month, and at any rate would not go beyond 5. and even at that I should feel constantly sore under the burthen, always understood that I am to feed him. In fact 60. Louis a year now would be as heavy on me as 150. would have been at Paris. I would not give above 3. Guineas a month were it not that he is familiar to me, and of approved honesty. If he will not come, give him, if you please, a gratuity of 300. ₶ on my account.
Since Tolozan and Sequeville are decided not to accept their presents unless I accept mine, I must yield as theirs is their livelihood. Be so good then as to finish that matter by the usual exchange of presents in my behalf. Our government having now adopted the usage of making presents in the like case, so as to establish a reciprocity, one of the motives for my refusal is removed, which may be mentioned to them. On recieving therefore the present of congé of usage be so good as to give them the twelve and eight hundred livres, mentioned in my letter of April 6 and more if on enquiry from Baron Grimm or any other in whose information you confide you find that more has been usually given by those of my grade, but do not give less than there mentioned. I know indeed that Doctr. Franklin gave considerably more, but that was because he was extravagantly well treated on the occasion himself. To face the expence of the presents to Tolozan and Sequeville you must draw on our bankers in the first instance and as I presume the King’s present will be his picture or something set in diamonds, I must get you my dear Sir to have these taken out of the cadre and disposed of advantageously at Paris, London or Amsterdam and deposit the proceeds with the Van Staphorsts & Hubbard on my account where it will be ready to cover what shall have been given to Tolozan and Sequeville and any further deficiency which may be produced by the expences of my return, or a disallowance of any article of my French accounts. Send to me the cadre, be it picture, snuff box or what it will, by any conveyance, but sealed and unknown to the person who brings it and above all things contrive that the conversion of the present into money be absolutely secret so as never to be suspected at Court, much less find its way into an English newspaper. My letter of September 30 will have explained to you something of your own affair. It has not been mentioned to me since our return to Philadelphia, and I have thought it better to let your claim  ripen itself in silence. Delay is in your favor. The mission to Amsterdam was to give you prominence. It has had that effect. I now think you may expect the Hague.
Humphreys is gone to Lisbon, the grade not settled. The last letter from Carmichael is May 1789. An opportunity has been given him to explain this. I doubt if he can be long supported against his inattention and the weight of the public opinion. Old servants knowing and known in the public affairs whose names may add weight to the administration will probably be sent to Paris and London. I have done what little I could toward getting an appointment rather to please you than to serve you. For 1 see fully that the leading interests of your life are lost if you do not come home ere long and take possession of the high ground so open to you, and from whence you may command any post either at home or abroad. Still I shall continue to work in favor of your wishes. I am with great & constant esteem Dear Sir Your sincere friend & servt.,

Th: Jefferson

P.S. Since writing the above your private letter of Oct. 30. is recieved. Remember me affectionately to Mazzei.

